) ) ) ORDER ) )
Defendant’s Petition for Writ of Certiorari is allowed for the limited purpose of entering the following order:
Defendant’s Petition for Writ of Certiorari is treated and reviewed by this Court as a Motion for Appropriate Relief filed with this Court, and as incorporating and including all claims and allegations set forth in defendant’s amended Motion for Appropriate Relief and defendant’s original and supplemented Motions for Appropriate Relief as previously filed in the trial court, and this Court having thoroughly considered the matters raised therein and having determined that none require any further evidentiary hearing and that none merit any further grounds for relief, the motion is therefore DENIED.
By order of the Court in Conference, this the 19th day of August, 1999.
George L. Wainwright, Jr.
For the Court